                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA



ERIC HOLTS, on behalf of himself                                CIVIL ACTION
and of all others similarly situated

v.                                                              NO. 19-13546

TNT CABLE CONTRACTORS, INC., ET AL.                             SECTION "F"



                                ORDER AND REASONS


     Before the Court is TNT Cable Contractors, Inc.’s motion to

compel arbitration and stay litigation.                    For the reasons that

follow, the motion is GRANTED.

                                   Background

     This Fair Labor Standard Act collective action arises out of

claims by technicians that their joint employers failed to pay

them overtime wages.

     TNT Cable Contractors, Inc. and Udeo Services One, Inc.

provide     telecommunication           and    installation         services    for

residential and commercial clients.            Since March 2019, Eric Holts

has worked as a technician for TNT and Udeo.               Holts’ primary duties

include   driving   to     TNT’s    warehouse    to    pick    up    supplies   and

equipment   along   with    a    list    or   route   of    customers   requiring

installation service that day; driving to the customers’ home or
                                          1
business to install or repair equipment; calling customers to

confirm appointments; attending meetings as required by TNT and

Udeo; submitting electronic information regarding completed jobs

at the end of each day; returning to TNT’s office at the end of

the day if necessary.

     On March 13, 2019, Holts and Udeo executed a Contractor

Arbitration Agreement, which broadly requires Holts and Udeo to

arbitrate “any and all claims of employment, joint employment, co-

employment, discrimination...,” as well as “any and all claims

arising   out       of   any   other      local,     state       or   federal        statute,

regulation     or    policy     relating      to    the    rights       of    Contractors,

Employees, or Joint Employees such as those relating, but not

limited   to    payment        of   wages,        fringe   benefits,          work    hours,

employment classification, joint employment..., including but not

limited to...the Fair Labor Standards Act.”

     In   May   2019,       Udeo    and     TNT    entered       into    an    Independent

Contractor      Agreement,          which     references          the        parties’       own

arbitration agreement, which requires Udeo and TNT to “bring all

claims subject to arbitration in one arbitration proceeding” and

to submit all “covered claims” to arbitration.                          “Covered claims”

are broadly defined as including “but...not limited to, all claims

related   to    work       performed      under      the   Independent             Contractor

Agreement...and          specifically       including      any    claim       or    cause    of
                                             2
action alleging [Udeo] w[as] improperly or insufficiently paid

wages under the Fair Labor Standards Act..., regardless of whether

those   claims   arose    or   accrued       prior   or   subsequent   to   [Udeo]

entering into this Arbitration Agreement.”

     On November 11, 2019, Holts sued TNT and Udeo, alleging that

he and other technicians regularly work more than 40 hours per

week, and that the defendants are joint employers that failed to

pay overtime wages to him and other technicians.                The lawsuit was

filed as a collective action under the FLSA.                 It is alleged that

Udeo is a subcontractor of TNT, but that the entities are “joint

employers,” which “have been an enterprise[;]” “control[] and

supervise[] the work performed by” Holts and similarly situated

individuals; determine the technicians’ pay rate, wage deductions,

direction to work locations; and direct the specifics of Holts’

installation jobs.       TNT and Udeo pay Holts and the putative class

members a set amount per job, regardless of the time spent working.

Holts alleges that he and the other technicians regularly work

over 40 hours per week, and that TNT and Udeo’s failure to pay

overtime violates the FLSA.

     On January 9, 2020, Holts voluntarily dismissed his claims

without prejudice as to Udeo, perhaps recognizing that he agreed

to arbitrate his FLSA claims.        TNT now seeks an order compelling

arbitration and requests that this litigation be stayed.
                                         3
                                    I.
                                    A.

     There is a “strong federal policy in favor of enforcing

arbitration agreements.” Dean Witter Reynolds, Inc. v. Byrd, 470

U.S. 213, 217 (1985).        Section 2 of the Federal Arbitration Act

provides that

     [a] written provision in ... a contract evidencing a
     transaction involving commerce to settle by arbitration
     a controversy thereafter arising out of such contract or
     transaction...shall    be   valid,   irrevocable,    and
     enforceable, save upon such grounds as exist at law or
     in equity for revocation of any contract.

9 U.S.C. § 2.   Consistent with this strong presumption in favor of

arbitration,    the    FAA   requires    district   courts   to   “compel

arbitration of otherwise arbitrable claims, when a motion to compel

arbitration is made.”        Sedco, Inc. Petroeleos Mexicanos Mexican

Nat’l Oil Co., 767 F.2d 1140, 1147 n.20 (5th Cir. 1985).          Section

3 of the FAA states:

     If any suit or proceeding be brought in any of the courts
     of the United States upon any issue referable to
     arbitration. . . the court. . . shall on application of
     one of the parties stay the trial of the action until
     such arbitration has been had in accordance with the
     terms of the agreement. . . .

9 U.S.C. § 3.         This mandatory provision calls for a stay or

dismissal of the proceedings at the request of a party if the

dispute is referred to arbitration.         Tittle v. Enron Corp., 463

F.3d 410, 417 n.6 (5th Cir. 2006); Alford v. Dean Witter Reynolds,


                                    4
Inc., 975 F.2d 1161, 1164 (5th Cir. 1992).          If the Court is

satisfied that the parties agreed to arbitrate their dispute, the

Court “shall make an order directing the parties to proceed to

arbitration in accordance with the terms of the agreement.”        9

U.S.C. § 4.

        Courts undertake a two-step inquiry when considering motions

to compel arbitration. Washington Mut. Finance Group v. Bailey,

364 F.3d 260, 263 (5th Cir. 2004). The first step requires a

finding that the parties agreed to arbitrate the dispute at issue.

Id. 1   Second, upon such a finding, the Court must consider whether

any federal statute or policy renders the claims nonarbitrable.

Bailey, 364 F.3d at 263.

                                  B.

        A litigant who is not a party to an arbitration agreement may

invoke arbitration under the FAA and the relevant agreement if the

relevant state contract law allows the litigant to enforce the




1 The first determination itself has two parts: “(1) whether there
is a valid agreement to arbitrate between the parties; and (2)
whether the dispute in question falls within the scope of that
arbitration agreement.” Webb v. Investacorp, Inc., 89 F.3d 252,
257-58 (5th Cir. 1996). While state law governs the first
consideration, in which the federal policy favoring arbitration
does not apply, see Am. Heritage Life Ins. Co. v. Lang, 321 F.3d
533, 537-38 (5th Cir. 2003), “due regard must be given to the
federal policy favoring arbitration, and ambiguities as to the
scope of the arbitration clause itself must be resolved in favor
of arbitration.” Webb, 89 F.3d at 258.
                                 5
agreement.     Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631

(2009).   Traditional state law principles such as estoppel allow

a contract to be enforced by or against non-signatories.         Id.

(quotation omitted).   Indeed, federal courts have recognized five

traditional bases for binding non-signatories to the arbitration

agreements of others. Thomson-CSF, S.A. v. American Arbitration

Ass’n, 64 F.3d 773, 766 (2d Cir. 1995). These bases include: “1)

incorporation by reference; 2) assumption; 3) agency; 4) veil-

piercing/alter ego; and 5) estoppel.” Id. The Fifth Circuit has

adopted the doctrine of equitable estoppel, allowing “a non-

signatory to a contract with an arbitration clause to compel

arbitration.” Grigson v. Creative Artists Agency, L.L.C., 210 F.3d

524, 527 (5th Cir. 2000).

     “[A] party to an arbitration agreement[,]” like Holts, “may

be equitably estopped from litigating its claims against non-

parties in court and may be ordered to arbitration.”      Brown v.

Pacific Life Ins. Co., 462 F.3d 384, 398 (5th Cir. 2006).       When

intertwined claims are present, a non-signatory like TNT may compel

arbitration:

      (1)   when  the   signatory   to a  written   agreement
     containing an arbitration clause must rely on the terms
     of the written agreement in asserting its claims against
     a non-signatory; or (2) when the signatory raises
     allegations substantially interdependent and concerted
     misconduct by both the non-signatory and one or more
     signatories to the contract.
                                 6
Id. (citing Grigson v. Creative Artists Agency, LLC, 210 F.3d 524,

528 (5th Cir. 2000)). 2    The Fifth Circuit in Grigson observed that

equitable estoppel “is much more readily applicable when the case

presents both independent bases,” but the court underscored that

determining   whether     to   apply   equitable   estoppel   to   evaluate

whether a non-signatory may compel arbitration in the intertwined

claims context turns on the facts of each case and further observed

that fairness is the “linchpin” for equitable estoppel.                 See

Grigson, 310 F.3d at 527-28 (embracing the intertwined claims test

of equitable estoppel formulated by the Eleventh Circuit in MS

Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999),

abrogated on other grounds, Arthur Andersen LLP v. Carlisle, 556

U.S. 624, 631 (2009)).     This rule “makes sense because the parties

resisting arbitration had expressly agreed to arbitrate claims of

the very type that they asserted against the nonsignatory.”          Bridas


2 The first Grigson basis, or the direct benefits rationale, is
met when “each of the signatory's claims makes reference to or
presumes the existence of the agreement.” Palmer Ventures LLC v.
Deutsche Bank AG, 254 Fed. Appx. 426, 431 (5th Cir. 2007)(citing
Grigson, 210 F.3d at 527). “[E]quity does not permit a signatory
to hold a non-signatory liable on the basis of the agreement
containing the arbitration clause while denying the effect of the
arbitration clause to the non-signatory.” Id. (citing Grigson, 210
F.3d 528). The second basis, the substantially interdependent
claims rationale, requires more than just intertwining facts
between the claims against signatories and non-signatories. Id. at
432. “The standard is ‘substantially concerted and interdependent
misconduct . . . .’” Id. (quoting Grigson, 210 F.3d at 527).
                                 7
S.A.P.I.C. v. Gov't of Turkm., 345 F.3d 347, 361 (5th Cir.2003);

see Ryan v. Thunder Restorations, Inc., No. 09-3261, 2011 WL

2680482, at *8 (E.D. La. July 8, 2011).

     In   other   words,   arbitration    may   be   compelled    by   a   non-

signatory   under     equitable     estoppel    where     the    claims    are

“inextricably tied.”       See Gautier v. Bactes Imaging Solutions,

LLC., No. 18-1435, 2018 WL 4095153, at *4 (E.D. La. Aug. 28,

2018)(granting      non-signatory    defendant’s        motion   to    compel

arbitration under equitable estoppel given that the plaintiff’s

claims against the signatory defendant were predicated on the

claims against the non-signatory defendant).          In Hill v. G E Power

Systems, Inc., 282 F.3d 343, 349 (5th Cir. 2002), the Fifth Circuit

found that the second basis of the test was met where it was

alleged that two companies worked in tandem to misappropriate trade

secrets and fraudulently induce a party to contract with them.

Such conduct met the standard of “interdependent and concerted

misconduct.” Id.

                                    II.

     Holts and Udeo are the only signatories to the Contractor

Arbitration Agreement; TNT is a non-signatory.            Nevertheless, TNT

seeks to compel arbitration of Holts’ FLSA claims because of the

intertwined, indeed identical, nature of the claims. Because Holts

fails to distinguish Udeo’s and TNT’s alleged wrongdoing in his
                                     8
complaint, and specifically alleges that they jointly employed him

and jointly failed to pay him overtime, TNT submits that Holts

should be compelled to arbitrate his claims against TNT along with

his claims against Udeo under the doctrine of equitable estoppel.

The Court agrees.

      In his complaint, Holts alleges that “Defendants were joint

employers    of    the      Plaintiff    within    the    meaning     of    the    FLSA.

Defendants do not act entirely independent of each other and are

not completely dissociated with respect to the employment of the

Plaintiff.”       Holts himself does not distinguish TNT’s wrongdoing

in allegedly failing to pay overtime in any way from the alleged

wrongdoing of Udeo.           Holts’ FLSA claims are based on identical

facts.   Equitable estoppel requires “substantially interdependent

and concerted misconduct” by both the signatory and the non-

signatory.     Here, the allegations against TNT and Udeo cannot be

separated.    By failing to differentiate between the wrongdoing by

each defendant, Holts alleges interdependent claims.                       Fairness --

the   “linchpin”       of     equitable      estoppel     --   militates       against

arbitrating       Holts’     claims     against    Udeo   while      litigating      his

identical     claims       against    TNT.        Grigson,     210   F.3d     at    528.

Arbitrating claims against Udeo while litigating claims against

TNT could yield inconsistent results, waste time and resources,

and thwart federal policy favoring arbitration.
                                             9
      Analogous     case    literature      reinforces   the    conclusion    that

TNT’s motion to compel arbitration should be granted. For example,

TNT invokes Henry v. New Orleans Saints, No. 15-5971, 2016 WL

2901775 (E.D. La. 2016).           There, the plaintiff sued the Saints,

Tom Benson, and Gayle Benson asserting causes of action under the

FLSA for failure to pay overtime wages. Id. at *1. All three

defendants moved to compel arbitration based on the arbitration

agreement between the plaintiff and the Saints.                   The plaintiff

contested the Bensons’ motion to compel because the Bensons were

non-signatories to the arbitration agreement. Another Section of

this Court disagreed, finding instead that the intertwined claims

rationale applied because the plaintiff had alleged substantially

interdependent and concerted misconduct against the Bensons and

the Saints and that all of the defendants were his “employer” under

the   FLSA.   Id.   at     *12.   “Given    the   relatedness    of   the   claims

collectively asserted against the Defendants,” the Court reasoned,

“the arbitration agreement can be invoked by all Defendants,

including the Bensons.” Id. at *13.

      So, too, here.        Holts characterizes TNT and Udeo as “joint-

employers,” just like how Henry characterized the Saints and the

Bensons collectively as his employers.              Holts’ claims against the

arbitration     signatory,        Udeo,     and    non-signatory,      TNT,    are

interdependent (if not identical) like the ones alleged by Henry
                                           10
against     the   signatory,    the   Saints,      and   non-signatories,       the

Bensons, given that they arise out of the alleged joint employment

arrangement.      As the Court noted in Henry, federal policy favoring

arbitration would not be fulfilled if the Court denied the motion

to compel arbitration of Holts’ claims against TNT. Allowing Holts

to pursue his identical claims against TNT and Udeo in separate

forums would be unfair and could lead to inconsistent results. 3

       Holts opposes TNT’s motion to compel arbitration because TNT

is a non-signatory to his arbitration agreement with Udeo and

because his allegation that Udeo and TNT are joint employers is

insufficient to render the claims interdependent.                However, it is

not    simply     the   plaintiff’s      own   nomenclature     that    indicates

interdependence.        Holts himself fails to distinguish the alleged

wrongdoing between the two parties and alleges that neither party

acted fully independently of the other.                  The plaintiff’s own

factual allegations that TNT and Udeo jointly or indivisibly failed

to    pay   overtime    wages   compel    a    finding   that   the    claims   are

intertwined.       Holts also seeks to avoid arbitration by asserting

that each employer must meet the “economic realities test” the

claims cannot be considered intertwined. This argument is a red




3 It is also noteworthy that any cross-claims or disputes between
Udeo and TNT concerning Holts’ FLSA claims must be submitted to
arbitration under the Udeo-TNT independent contractor agreement.
                                11
herring.    The Court’s task here is limited to determining whether

the equitable estoppel doctrine applies to permit TNT to compel

Holts’ claims to arbitration; the Court need not resolve the merits

of the plaintiff’s FLSA claims here or the relationship among each

of the parties by resort to the contract governing Holts and Udeo’s

relationship          or    the     contract    governing     Udeo’s     and    TNT’s

relationship.         That each alleged employer must meet the economic

realities test 4 does not alter the fact that Holts identically

alleges failure to pay overtime wages against his “joint employers”

-- the signatory and non-signatory to the arbitration agreement

governing Holts’ claims.

     TNT        can        compel     arbitration     because      Holts       alleges

“substantially interdependent and concerted misconduct” between

Udeo, a signatory, and TNT, a non-signatory. The allegations

include    substantially            interdependent    and    concerted   misconduct

where, as here, the claims against the non-signatory defendant

depend in some way on the acts of the signatory defendant.                         Had

TNT been a signatory to Holts’ agreement with Udeo, the claims

against    it    would       fall    within    the   scope    of   the   arbitration


4 The economic realities test is applied to determine whether a
party is an “employer” within the meaning of the FLSA. Gray v.
Powers, 673 F.3d 352, 354 (5th Cir. 2012). Under this test, courts
define employer broadly and those with operational control over
employees may be individually liable. Orozo v. Plackis, 757 F.3d
445, 448 (5th Cir. 2014).
                                 12
agreement.    Given the relatedness of the claims collectively

asserted   against   Udeo   and   TNT,   TNT   is   entitled   to   compel

arbitration under the doctrine of equitable estoppel.          Just like

his claims against Udeo, Holts must submit his claims against TNT

to arbitration.

     Accordingly, IT IS ORDERED: that the defendant’s motion to

compel arbitration and stay litigation is GRANTED. The Clerk of

Court shall stay and administratively close this case, to be

reopened if necessary after arbitration is completed.

                      New Orleans, Louisiana, March 4, 2020



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                   13
